DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-20, Claim 1 recites “a nano-LED having a nano unit size or a micro-LED having a micro unit size”.  This recitation is unclear and confusing whether the “unit size” for the nano unit size and the “unit size” for the micro unit size are for one a dimension for the unit for each i.e. nanometer for the former and micrometer for the latter, or the unit for both are all of the units, length, width, thickness or height and area and volume are nanometers or micrometers, respectively.  Therefore the claims are indefinite.    
Claims 12 recites “PDV-1635, PMV-9925, PW-3522”.  This recitation appears to contain the trademark/trade names.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe PDV-1635, PMV-9925, PW-3522 and, accordingly, the identification/description is indefinite.
Claim 13 recites “The light-emitting device of claim 1, wherein the composition further includes a silsesquioxane copolymer . . .”  This recitation is unclear and confusing whether such silsesquioxane copolymer is the same or different from a combination of the oligomeric compound of a combination of Formula A, B and C.  Therefore the claim is indefinite.  
Claim 16 recites “wherein the subminiature light emitting device has a size in a range of about 0.1 μm to about 10 μm”.  This recitation is unclear and confusing as to what “size” refers.  Is size an area or volume or length or thickness?  Therefore the claim is indefinite.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR20160082287, Lee Chang Hee et al. (hereinafter “Hee”) in view of U.S. 2007/0045619, Park et al. (hereinafter “Park”) further in view of KR20140141500, Kim Jae Hyun et al. (hereinafter “Hyun”).  
For KR20160082287 and KR20140141500, Applicants provided a copy of these Korean patent documents and an English abstract for each.  The examiner downloaded an English machine translation of each from Google Patent, https://patents.google.com/.  For each KR20160082287and KR20140141500, the English machine translation will be referenced for disclosures in this Office Action and referred to as “Hee” and “Hyun”, respectively.  
Regarding Claims 1 and 9-18, Hee discloses in the entire document and the drawings particularly in the abstract, claims, and at pgs. 8,11, 16 and 23/27 a planarization film for a substrate of a flexible OLED device, and a flexible OLED device comprising the same {reading on light-emitting device of the pending claims}.  More particularly, the flexible OLED adopts a planarization film having a particular material and structure as a planarization layer on an upper surface of a substrate, thereby preventing and/or minimizing degradation of electrical characteristics of the OLED device caused by using a paper material as an OLED substrate material.  Thus, the flexible OLED device secures physical properties such as low voltage, high efficiency, and high color purity. Preferably, the first planarization layer includes at least one type selected among for instance a POSS-based compound represented by chemical formula 1:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein E is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  or   
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 wherein R1, R3 and Each of R4 is independently an alkylene group having 2 to 5 carbon atoms, R2 is a hydrogen atom or an alkyl group having 1 to 5 carbon atoms {i.e. reading on composition for a planar layer as in the pending Claims}.  From claim 2 after claim 1 there can be a second planarization layer.  From claims 4-14 of Hee the planarizing material can include a dimethacrylate-based compound containing at least one selected from PEGDMA and PPGDMA; and a mixture of the POSS compound {reading on oligomeric of the pending claims See Hyun for POSS is polyhedral oligomeric silsesquioxane}, the silazane, and the polysilazane, in a weight ratio of 1: 0.1 to 1.5, based on the total weight of the flattening film for a substrate of the flexible OLED device.  Also a flattening film for substrate of a flexible OLED element can be present between a substrate and an anode of the OLED element.  The base layer, the flattening layer, the anode layer, {reading on first electrode of the pending claims} the hole injecting-transporting layer, the light emitting layer {reading on light emitting device in subminiature light-emitting device}, the electron transporting layer, the electron injecting layer, and the cathode layer {reading on second electrode of the pending claims} are stacked in this order.  Also the flexible OLED device can have a capping layer between the anode layer and the hole injection-transporting layer, and further comprising a capping layer on the upper surface of the cathode layer.  
	From page 23/27 because the surface roughness of the planarization layer affects the electrical characteristics of the OLED element, the lower the surface roughness, the less the electrical and electronic characteristics of the OLED element are adversely affected.  In a preferred embodiment, the planarizing film may be formed between the substrate and the anode of the OLED element from pg. 8/27.  The method for producing a flexible OLED device comprises applying a PMF, a PVP, or a polyvinylidene fluoride (PVP) on one side of a substrate of an aramid paper material containing at least one selected from meta-aramid paper, para- aramid paper and meta-para- , PGMEA, PEGDMA, PPGDMA, PPGDA, PDEGDA, a POSS compound represented by Formula (1), silazane represented by the following formula (2) and polysilazane are coated and dried to form a first planarization layer.  Coating and drying a second planarization resin comprising a polymer represented by the following Formula 3 on the upper surface of the first planarization layer to form a second planarization layer.  Depositing a cathode layer, an anode layer, a hole injecting-transporting layer, a light emitting layer, an electron transporting layer, an electron injecting layer and a cathode layer on the upper surface of the second planarization layer in sequence, thereby forming a flexible OLED device can do. 
When the flattening layer is formed in a multi-layered structure, the first flattening layer may be formed of at least one of PMF, PVP, PGMEA, PEGDMA, PPGDMA, PPGDA, PDEGDA, a POSS compound represented by the following Chemical Formula 1.  A compound and a polysilazane compound, preferably a dimethacrylate compound containing at least one selected from the group consisting of PEGDMA and EGDMA; And a mixture containing at least one selected from the POSS compound, the silazane compound and the polysilazane compound, and more preferably the dimethacrylate compound; And the above-mentioned mixture in a weight ratio of 1: 0.1 to 1.5, preferably 1: 0.2 to 1.2, more preferably 1: 0.5 to 1.2, is advantageous in terms of flexibility and heat resistance See Pg. 11/27.   
The flexible OLED device can introduce the substrate layer and the planarization layer into various types of flexible OLED devices. For example, the planarization layer 20, the anode layer 30, the hole injection-transport layer 40, the light emitting layer 60, the electron transport layer 70, and the first planarization layer 21, the second planarization layer 22, and a cathode layer 90 may be stacked, and alternatively, capping layers 50 and 50 'may be introduced between the hole injection-transport layer 40 and the light emitting layer 60 and/or the top surface of the cathode layer 90.  See page 16/27. 
The light emitting layer 60 may be formed using a general material used in the related art. For example, CBP (4,4'-Bis ( N- carbazolyl) -1,1'-biphenyl ) And Ir (ppy) 3 ) (Tris [2-phenylpyridinato-C 2 , N ] iridium (III)) as a dopant at a high vacuum of 5 × 10 -6 torr or less at 0.5 Å / s to 1 Å /  The light emitting layer can be formed to a thickness of 20 nm to 50 nm from page 17/27 {reading on a nanoLED with nanosized for a subminiature light emitting device of the pending Claims; also given that 20 to 50 nm is 0.02 to 0.05 µm this range reads on pending Claim 16}. 
From Preparation Example 2 -1: Preparation of first planarization resin 96% by weight of a mixture of PEGDMA (poly ethylene glycol dimethacrylate) and a POSS compound (hybrid plastics) represented by the following formula 1-1 in a weight ratio of 1: 1 and 4% by weight of Darocur 1173 (Ciba specialty chemicals) % were mixed, coated and UV-cured to prepare a solventless type first planarizing resin {reading on no solvent for pending Claim 18}.
Hee disclosing the POSS planarization layer and the light emitting layer does not expressly disclose that that the planarization layer is between the anode electrode and the cathode electrode or that the POSS is an open cage type.    
Park is directed as is Hee to an organic light emitting device (OLED) as disclosed in the abstract and Figs. 1A and 1B at ¶s 0002-0004, 0006-0010, 0017-0024, 0034-0040 a silsesquioxane based compound enabling the production of an organic light emitting device with improvement in electrical characteristics such as brightness and efficiency. The silsesquioxane-based compound can exhibit good film smoothness and adhesion, and at the same time, good electrical characteristics such as current efficiency and brightness, and thus, is suitable for use in an organic light-emitting device.  From ¶ 0004 OLEDs have a stacked structure of an anode, an organic light-emitting layer, and a cathode. OLEDs may also have various structures such as anode/hole injection layer/hole transport layer /light-emitting layer/electron transport layer/electron injection layer/cathode or anode/hole injection layer/hole transport layer /light-emitting layer/hole blocking layer/electron transport layer/electron injection layer/cathode.  From ¶ 0006-0010 the silsesquioxane-based compound is capable of effectively controlling hole or electron transport for an organic light-emitting device with improved electrical characteristics including the silsesquioxane-based compound. The OLED includes: a first electrode; a second electrode; a light-emitting layer interposed between the first electrode and the second electrode; and a carrier transport layer, interposed between the first electrode and the second electrode, including the above-described silsesquioxane-based compound as shown in Figs 1A and 1B.  The carrier transport layer interposed between the first and second electrodes includes the silsesquioxane-based compound to control effectively hole or electron transport, and achieve good film smoothness {reading on planarization of the pending claims interposed between the first and second electrodes}. Therefore, the organic light-emitting device including the carrier transport layer can have good electrical characteristics.  
From ¶s 0017- 0040 the silsesquioxane-based compound represented by Formula 1: 
    PNG
    media_image4.png
    172
    219
    media_image4.png
    Greyscale
 .  The silsesquioxane-based compound of Formula 1 has two heterocyclic rings having Si--O--Si bonds. The two heterocyclic rings are joined by connecting a Si atom of one heterocyclic ring to a Si atom of the other heterocyclic ring via an oxygen (O) atom.  In Formula 1 R1 -R8 are bound to the Si atoms in the silsesquioxane-based compound of Formula 1, where each independently is a substituent having a hole transport moiety, a substituent having an electron transport moiety, or a substituent having a cross-linkable moiety.  At this time, at least one of R1 -R8 is a substituent having a cross-linkable moiety.  If none of R1 -R8 are a substituent having a cross-linkable moiety, crosslinking does not occur, thereby lowering the characteristics (e.g., durability, surface morphology, or adhesion) of a film including the silsesquioxane-based compound.  
From ¶s 0021-0032 the silsesquioxane-based compound of an embodiment of the present invention may be represented by Formula 2 
    PNG
    media_image5.png
    235
    436
    media_image5.png
    Greyscale
 .  The R1-R8 of Formula 1 are more specifically described in Formula 2, where a, b, c, d, e, f, g, and h may be each independently an integer of 1 to 20.  Each of a, b, c, d, e, f, g, and h corresponds to the number of carbons in an alkylene spacer connecting each Si of the silsesquioxane-based compound to T1- T8. The alkylene spacer serves to enhance the solubility of the silsesquioxane-based compound in a solvent and film uniformity.  The T1- T8 may be each independently C or Si.  The X1 -X8, Y1- Y8 may be each independently hydrogen or an C1-C20 alkyl group, and Z1- Z8 may be each independently a hole transport moiety, an electron transport moiety, or a cross-linkable moiety. At least one of Z1- Z8 is a cross-linkable moiety.  
The hole transport moiety which can be included in the silsesquioxane-based compound of an embodiment serves to effectively facilitate hole transport as for example the hole transport moiety include aromatic compounds of ¶s 0027.  The hole transport moiety may be substituted by various substituents. For example, the hole transport moiety may be substituted by at least one of a hydroxyl group, an amino group, a halogen atom, a cyano group, a C1-C20 alkyl group, and a C1-C20 alkoxy group, but not limited thereto.  
From ¶s 0034-0036 the cross-linkable moiety included in the silsesquioxane-based compound of an embodiment of the present invention is a moiety enabling a cross-linkage between silsesquioxane-based compounds, and serves to increase the thermal stability and adhesion of a film including a silsesquioxane-based compound.  More specifically, the cross-linkable moiety may be represented by --Si(M1)(M2)(M3) where M1-M3 are each independently hydrogen, a C1-C20 alkyl group, a C1-C20 alkoxy group, or a halogen group, and at least one of M1-M3 is a C1-C20 alkoxy group or a halogen group.  The C1-C20 alkoxy group and the halogen group are cross-linkable groups {reading on X as R12 and alkyl group and alkoxy group and halogen of the pending claims including Claim 1}.  The silsesquioxane-based compound of an embodiment may include a substituent having a cross-linkable moiety as represented by Formula 5 
    PNG
    media_image6.png
    134
    136
    media_image6.png
    Greyscale
, but is not limited thereto.  
From ¶s 0070 and 0080 an octavinylsilsesquioxane (POSS) is reacted with compounds to produce a POSS with electron transport moieties. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hee a light-emitting device with a base layer, the flattening layer, a first or first and second planarization layer and on the upper surface of the second planarization layer an anode layer, {i.e. first electrodes}. a hole injecting-transporting layer, a light emitting layer of nano-LED for a subminiature light-emitting device, an electron transporting layer, an electron injecting layer and a cathode layer, and alternatively between the anode layer and the hole injection-transporting layer, and further on the upper surface of the cathode layer a capping layer stacked in this order, as afore-described, where from Park a carrier transport layer of silsesquioxane of Formula 1 with crosslinkable moieties of hydrogen, alkyl, alkoxy and/or halogen like Hee’s POSS planarization compound, electron transport moieties, and hole transport moieties for smoothness, i.e. planarization, is between the anode or first electrode and the cathode or second electrode as is the hole injection-transporting layer and electron transporting layer for or with such layers of Hee given the similar purpose of transport layer motivated to have such transport layer along with the smoothness as for a planarization layer between the electrodes to assure as in Hee that the lower the surface roughness, then the less the electrical and electronic characteristics of the OLED element are adversely affected as for Claim 1.  Furthermore the combination of Park with Hee has a reasonable expectation of success to one skilled in the art because both Hee and Park have a silsesquioxane oligomer for a smoothening or planarization layer for light emitting devices.    
With Hee as modified by Park having a smooth i.e. planarizing layer of silsesquioxane between the first and second electrode, Hee as modified does not expressly disclose that the silsesquioxane is an open cage or structured POSS silsesquioxane like Formula C at O-R9 R11-Si of the pending claims.   
Hyun is directed as is Hee to a POSS, polyhedral oligomeric silsesquioxane, composition for a coating layer LED, Organic materials including in optical devices such as OLEDs and LCDs as disclosed in the abstract and claims and pgs. 1/15.  The coating layer with open structure POSS provides optical devices like OLED and LCDs with less vulnerability to oxygen or water vapor in the atmosphere overcoming a reduction in output or premature performance which may occur from the coating with excellent heat resistance, flexibility, mechanical properties and sealing process characteristics and barrier properties to crosslink density, light transmittance and gas with a polyhedral oligomeric silsesquioxane (POSS) having an improved open structure.  See abstract and pg. 1/15.  The polyhedral oligomeric silsesquioxane (POSS) having an open structure and a composition comprising the same has compatibility with resin increased as the POSS can crosslink and has transparency improved by a partial open-cage structure; and to a composition comprising the same that can be applied to the encapsulation process of various optical elements, more particularly, to the encapsulation process of transparent electronic elements or thick films as the composition has excellent solubility with siloxane resin, heat resistance, mechanical properties and encapsulation process properties, and improved crosslinking density, transparency and barrier properties for gas. Also, the present invention relates to a composition that comprises the polyhedral oligomeric silsesquioxane having an open structure to have excellent flexibility and excellent hardness and therefore can be applied usefully to buffer external shocks and reinforce durability.  
From the claims and pgs. 6-7/15, the polyhedral oligomeric silsesquioxane (POSS) having an open structure represented by the following formula (1-1) or (1-2): 
    PNG
    media_image7.png
    345
    345
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    345
    345
    media_image8.png
    Greyscale
  In the above equations, each R is independently a compound of the formula (2-1) 
    PNG
    media_image9.png
    209
    209
    media_image9.png
    Greyscale
or (2-2): 
    PNG
    media_image10.png
    275
    275
    media_image10.png
    Greyscale
 In the above equations, R1 to R6 are each independently hydrogen, alkyl having 1 to 20 carbon atoms, alkenyl or aryl having 6 to 50 carbon atoms preferably hydrogen, methyl, ethyl, vinyl or phenyl, more preferably R1 is hydrogen or methyl, R2 is methyl or phenyl, R3 is hydrogen, methyl or phenyl, R4 is hydrogen, methyl or vinyl, R5 is methyl, vinyl or phenyl, R6 is methyl, ethyl or phenyl.  Each Ra is independently hydrogen or chlorine; z is an integer from 3 to 20.  The a and b are each independently an integer of 0 to 20, wherein a + b is an integer of 3 to 20, and M, Ma and Mb are each independently methyl or phenyl.  Conventionally, since R is a cyclosiloxane having 1 to 5 carbon atoms, vinyl or hydrogen, it has not been dissolved in the siloxane resin.  In order to solve this problem, the organic solvent was melted to dissolve the organic solvent so as to be compatible with the siloxane resin. However, this was not suitable as an optical element of a solventless type or an encapsulating material of an optical semiconductor element.  However, the R of the above formulae not only has a sufficient solubility with a liquid siloxane resin but also includes a crosslinking site, so that crosslinking density and mechanical properties as well as gas barrier properties can be improved.  
Given Hyun’s formula 1-2 is an open structure POSS and the silsesquioxane compound of Formula 1 or 2 of Hee modified by Park is a POSS with electron transport and/or crosslinkable moieties, where R of formula 1-2 of Hyun can be an alkenyl, i.e. cross-linkable moiety, for the same purpose of Hee modified by Park as having a silsesquioxane layer for an optical device like OLED, then the formula 1-2 of Hyun can be combined in the composition with Formula 1 or 2 of Hee modified by Park.  Such an open structured POSS of Hyun reads on Formula C of the pending claims, because Formula 1-2 has two cyclotetrasiloxane rings, where one cyclotetrasiloxane ring, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
with the M attached to the left lower Si and with the right most “R” reads of Formula C of the pending claims with the second cyclostetrsiloxane ring attached as neighboring atoms of Formula C.  Also the M groups as methyl or phenyl read on R as alkyl with C1 or aryl with C6 of Formula C of the pending claims.  Also the R group of Formula 1-2 with R1 as phenyl and R2 as alkenyl and Ra as hydrogen reads on X as R12 of a substituted aryl.   
For Claims 9-15, Hyun discloses at pgs. 8-9/15 the polyhedral oligomeric silsesquioxane has a partial open-cage structure in which the side faces are partially opened in a complete cage form and is capable of cross-linking, thereby increasing the compatibility with the resin, and through the reaction, a transparent product can be obtained. Therefore, the solubility with a siloxane resin, heat resistance, mechanical properties and sealing process characteristics, crosslinking density, light transmittance and barrier properties against gas can be improved.  An optical element encapsulant composition the polyhedral oligomeric silsesquioxane may be used in an amount of 1 to 20% by weight based on the total composition. When the content of the POSS exceeds the above range, compatibility with the siloxane resin can be degraded.  The composition may contain a siloxane resin {reading on pending Claim 9}, a cross-linking resin {reading on pending Claim 10}, a silane coupling agent {reading on pending Claim 11} and the like which are commonly used in addition to the POSS. The composition may further comprise a catalyst or a reaction retarder.  
Examples of useable siloxane resin include polymethylvinylsiloxane, poly (methylphenyl) siloxane, poly (phenylvinyl) -co- (methylvinyl) silsesquioxane, PDV-1635, PMV-9925, PVV-3522 {reading on pending Claim 12}. Examples of the crosslinking resin include silsesquioxane copolymer, phenylhydrosilsesquioxane, and dimethylsilylphenyl ether {reading on pending Claim 13}. Examples of the silane coupling agent include methacrylate-based cyclosiloxane {reading on pending Claim 14}.  
In one embodiment, the composition comprises 1 to 20% by weight of the polyhedral oligomeric silsesquioxane as oligomeric compound, 30 to 85% by weight of a siloxane resin, 5 to 50% by weight of a crosslinking resin, and 0.05 to 10% by weight of a silane coupling agent {reading on pending Claim 15}. Also preferably, the composition may further comprise 1 to 3000 ppm of catalyst or 1 to 1000 ppm of reaction retarder.  
From pg. 10-11/15 the composition of POSS for optical use like the smoothening layer (planarization) of Hee in view of Park was coated on a mold of 20 mm x 20 mm x 15 mm, cured at 150 ° C for 1 hour and 170 ° C for 1 hour for hardness measurements {reading on pending Claim 17}.
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Hee in view of Park has a POSS polarization layer for reducing roughness in an OLED device and from Park a silsesquioxane based compound of two heterocyclic rings joined together having Si-O-Si bonds, i.e. like a POSS with crosslinkable moieties for oligomerization or polymerization, both for the purpose of smoothening layers i.e. planarization layers for OLED for the electrodes.  Hyun has a POSS with open structure with crosslinkable moieties as an oligomer for the purpose of a coating for optical devices like OLED.  Given this similarity of purpose of coatings for optical devices like OLED the POSS with open structure with crosslinkable moieties as an oligomer of Hyun can be combined with the POSS crosslinkable silsesquioxane based compound of Hee in view of Park.    
Applicants are reminded regarding the wording of Claim 17 of - - is prepared by curing the composition and a curing temperature in a range of about 150 to 200ºC - -  that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hee as modified a light-emitting device with a base layer, the flattening layer, a first or first and second planarization layer and on the upper surface of the second planarization layer an anode layer, {i.e. first electrodes}. a hole injecting-transporting layer, a light emitting layer of nano-LED for a subminiature light-emitting device, an electron transporting layer, an electron injecting layer and a cathode layer, and alternatively between the anode layer and the hole injection-transporting layer, and further on the upper surface of the cathode layer a capping layer stacked in this order, where a carrier transport layer of silsesquioxane of Formula 1 of Park with crosslinkable moieties of hydrogen, alkyl, alkoxy and/or halogen like Hee’s POSS planarization compound, electron transport moieties, and hole transport moieties for smoothness, i.e. planarization, is between the anode or first electrode and the cathode or second electrode as is the hole injection-transporting layer and electron transporting layer for or with such layers of Hee, as afore-described, where from Hyun the POSS (polyhedral oligomeric silsesquioxane is an open structure of Formula 1-1 in a composition with siloxane resin, cross-linked resin, silane coupling agent silsesquioxane copolymer, as afore-described in Hyun, is combined with the POSS crosslinkable silsesquioxane based compound of Hee in view of Park as a smoothening or planarization layer between the electrodes motivated to have a coating layer with less vulnerability to oxygen or water vapor in the atmosphere overcoming a reduction in output or premature performance which may occur from the coating with excellent heat resistance, flexibility, mechanical properties and sealing process characteristics and barrier properties to crosslink density, light transmittance and gas as for Claims 1 and 9-18.  Furthermore the combination of Hyun with Hee as modified has a reasonable expectation of success to one skilled in the art because both Hyun and Hee as modified have coating layers for optical devices like light emitting OLED or LED.     
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hee in view of Park further in view of Hyun and further in view of U.S. 2020/0216671, Matsuzaki et al (hereinafter “Matsuzaki”).   
For Claim 19, Hee in view of Park further in view of Hyun is applied as to Claim 1, however Hee as modified does not expressly disclose a radical scavenger.    
Matsuzaki is directed as is Hee to curable silicone compositions for light emitting devices as disclosed in the abstract and at ¶s 0001, 0013, 0025-0030, 0033,-0034,0048, 0056, 0061 and 0080 a curable silicone composition comprising: (A) a hydrosilylation-reactive resin-linear block copolymer type organopolysiloxane; (B) an organopolysiloxane resin containing a curing-reactive group having a carbon-carbon double bond in the molecule; (C) an organohydrogenpolysiloxane; and (D) a hydrosilylation reaction catalyst.  The curable silicone composition generally has excellent handleability, moldability, and mechanical strength (hardness, in particular) and flexibility of a cured product while achieving high transparency.  Also disclosed is a resin sheet for an optical member including the composition or cured product thereof, and a light-emitting device or the like including the composition or cured product thereof and a laminate including the curable silicone composition or a cured product thereof.  
From ¶ 0026-0030 the curable silicone composition contains (A) 100 parts by mass of an organopolysiloxane having an arylsiloxane unit represented by RASiO3/2 (where RA is an aryl group having from 6 to 14 carbon atoms) and a polydiorganosiloxane structure represented by (R2SiO2/2)n (where R is an alkyl group having from 1 to 20 carbon atoms or an aryl group having from 6 to 14 atoms which may be substituted with a halogen atom, and n is a number in the range of from 3 to 1000) in the molecule, and having an average of one or more hydrosilylation-reactive groups in the molecule.  (B) is from 1 to 200 parts by mass of an organopolysiloxane resin containing a curing-reactive group having a carbon-carbon double bond in the molecule; and (C) an organohydrogenpolysiloxane having at least two silicon-bonded hydrogen atoms in the molecule (in an amount in a range in which an amount of silicon-bonded hydrogen atoms in component (C) is not less than 0.2 mol per 1 mol of carbon-carbon double bonds in the composition); and (D) a catalytic amount of a hydrosilylation reaction catalyst.  From ¶ 0033 Component (A) is a hydrosilylation-reactive resin-linear polymer type organopolysiloxane including a T unit having an aryl group, and has a high refractive index and hot melt properties.  pecifically, component (B) is an organopolysiloxane resin having a resinous or reticulated molecular structure including any combination of triorganosiloxy units (M units), diorganosiloxy units (D units), monoorganosiloxy units (T units), and siloxy units (Q units).  Examples thereof may be an organopolysiloxane resin including an R2SiO2/2 unit (D unit) and an RSiO3/2 unit (T unit) (where each R moiety is independently a monovalent organic group or a hydroxyl group). From ¶ 0061component (C) may contain, and preferably contains, a resinous organohydrogenpolysiloxane resin having the T unit or Q unit described above and having an SiH group on a silicon atom (MT resin, MQ resin), such as a dimethylhydrogensiloxane phenylsilsesquioxane copolymer.  From ¶ 0048 with component (A) uniform coating properties are obtained when formed into a thin film.  
From ¶0080 the curable silicone composition to the extent that the technical effect is not impaired may include other components like radical scavenger.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Hee as modified a light-emitting device, as afore-described for Claim 1, wherein from Matsuzaki a radical scavenger is included in the POSS crosslinkable silsesquioxane compound POSS open structure of the smoothing i.e. planarizing layer of Hee as modified because from Matsuzaki such radical scavengers are used with compositions with silsesquioxane and siloxanes with SiO3/2 units without limiting the technical effects of the silsesquioxane-containing composition motivated to have additional components for their function such as radical scavenging without impacting the technical effects of the silsesquioxane-containing composition in light-emitting devices as for claim 19.  Furthermore the combination of Matsuzaki with Hee as modified has a reasonable expectation of success to one skilled in the art because both Matsuzaki and Hee as modified have coating layers of silsesquioxanes for light emitting optical devices like light emitting OLED or LED.   
Allowable Subject Matter
Claims 2-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if: 1) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 2) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The cited art does not disclose the copolymer forms claimed in Claims 2-8.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787